Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/22 has been entered.
Amendment Entry
2.	Applicant’s response to the Final Office Action dated 3/29/22 (paper filed 9/21/22) is acknowledged. In the reply filed therein claim 5 was modified. While claims 1-4, 6-7, 10, 12-16, 18-20, 24-25, and 28-36 are canceled. New claims 37 and 38 were added. Currently claims 5, 8, 9, 11, 17, 21-23, 26-27 and 37-38 are pending and under consideration. 
3.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 5, 8, 9, 11, 17, 21-23, 26, 27, 37, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection for the introduction of NEW MATTER into the claims.
The specification and the claims as originally filed do not provide support for the entirety of the methods recited in claims 5, 37, and 38.
Concepts such as:
Claim 5 (a) obtaining a first blood sample within 24 hours of the subject receiving the allogenic transplant;
(b) obtaining a second blood sample at least 24 hours after the blood sample.
Claims 37 and 38 a) obtaining a first blood sample when the subject has no transplant rejection;
(b) obtaining a second blood sample after the first blood sample: are not found in the specification nor claims as filed in the context in which they are now claimed.
Applicant cites Example 3 as support for amended claim 5 and newly added claims 37-28.  However, Example 3 offers no support for the generic claims.  Section 00117 teaches a time course analysis from day 1-day 30. Although a sample is measured at day 1 (or 24 hours), this does not support collection within 24 hours  (reading on 1-23 hours; claim 5) nor does it provide support for a sample collected at any time prior to no transplant rejection (claim 37) and second sample collection when the subject is suspected to have transplant rejection (claim 38).
With respect to the second blood sample collection – Example 3 teaches collections up to day 30. This does not provide support for any and all collections at least 24 hours after the first blood sample (claim 5) or any time after the first sample collection or at any time a suspicion of transplant rejection occurs (claims 37-38). Therefore the concepts are considered new matter. Applicant is invited to show support for the limitations but is cautioned not to add new matter.  
Please see note: the rejections of record are maintained in light of the new matter rejection.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	Claims 5, 8, 9, 11, 17, 21-23, 26, 27, 37 and 38 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Klass et al. (US 2010/0184048, IDS Reference) in view of Mulley et al (Nephrology 2011; 16, 125-133) and further in view of Li et al. (PLOS ONE, Vol.7, issue 8, e44045, pages 1-12, August 2012) and Kordelas et al. (Leukemia, Vol.28, pages 970-973, 2/21/14).
Klass et al. teach throughout the patent and especially in Abstract, cells of origin exosomes can be used to determine/monitor phenotypes and therapy-related methods wherein phenotypes include assessing organ distress or rejection such as post transplantation [0095][0801] which reads on monitoring transplanted organ status in a subject that receives an organ transplant from a donor. Klass et al. teach (a) obtaining a biological sample from a subject as for example blood, serum, urine ([0106] table 1), wherein the subject can be human [0103]. Klass et al. teach (b) purifying a donor organ-derived microvesicle as for example exosomes from the biological sample [0802]-[0804], wherein the donor organ is for example kidney [0808] to allow assessment of a subject for more efficient and economical decisions in treatment [00951] and monitoring therapy selection [01031], which reads on the instant claims 5, 26, 37, and 38 directed to a course of treatment (first and second sampling).
Klass et al. also teach that the biomarker on the exosome associated with organ transplant rejection, can be a protein [0805]. Klass et al. teach use of particles coupled to an antibody to capture cell or tissue specific exosomes that isolate the exosomes ([0893]; fig.64A).
Klass et al. is silent regarding the protein on the exosome and associated with organ transplant rejection, is a donor-specific MHC and does not teach using an antibody specific to the donor MHC to isolate the microvesicles/exosomes. 
However, Mulley et al (Nephrology 2011 ;16, 125-133) teach throughout the publication and especially in Abstract, that cross matching of potential donors against potential recipients has been performed for over 40 years wherein anti-HLA (MCH proteins including HLA alleles as disclosed by the instant specification) bind HLA antigens of potential donors and can be identified using the Luminex platform (Fig.3)
It would have been prima facie obvious, before the effective filing of the claimed invention, to have used an antibody for a donor-specific MHC (HLA) in the method of Klass et al. to isolate donor MHC exosomes present in the transplant recipient because exosomes are MCH-bearing vesicles as taught in Mulley et al.
One skilled in the art would be motivated to utilize antibodies to HLA in the method of Klass to identify a donor MHC (HLA) antigens in order to produce a specific binding pair complex with antigens that were previously taught to be expressed by microvesicles. Absent evidence to the contrary the use of an HLA antibody would have been an obvious design choice.
Klass et al in view of Mulley et al. differ from the instant invention in not specifically teaching the enrichment of the donor specific microvesiscles.
Li et al. disclose methods of analyzing the effect of allogenic donor imDex (exosomes derived from donor immature dendritic cells), purified from mouse bone marrow (BM), on tolerance induction in a mouse model of heart transplantation. 
The researchers found that low doses (10µg) of donor imDex could significantly prolong cardiac allograft survival, but was limited. In order to increase graft survival imDex in combination with rapamycin led to donor specific allograft tolerance, and this effect was accompanied by decreased anti-donor antigen cellular response and an increased percentage of spleen CD4+CD25+ T cells in the recipients.  See abstract and page 2 – 1st paragraph. 
Celiac heart transplants were performed using C57BL/6 mice as heart donors and BALB/c mice as allograft recipients. See age 10 –Transplantation. The exosomes were purified from the culture supernatant of mDCs and imDCs by ultrafiltration and ultracentrifugation. See page 10 - Exosome Preparation. The exosomes derived from DCs were analyzed by cytofluorometry with antibodies to various antigens (MHC class I, II, CD80, CD86, HSP70, HSP90, ICAM-1, and MFG-E8). See figure 1. 
It would have been prima facie obvious, before the effective filing of the claimed invention, to enrich donor derived microvesicles as taught by Li et al. because Li et al. taught that allogenic donor imDex (exosomes derived from donor immature dendritic cells) can be purified from mouse bone marrow (BM) and employed to evaluate tolerance induction in a mouse model of heart transplantation. Li et al. further demonstrated that low doses (10µg) of donor imDex could significantly prolong cardiac allograft survival. Increased graft survival was found when imDex is combined with rapamycin; leading to donor specific allograft tolerance, accompanied by decreased anti-donor antigen cellular response, and an increased percentage of spleen CD4+CD25+ T cells in the recipients.  See abstract and page 2 – 1st paragraph. 


One would be motivated to enrich donor derived microvesiscles (imDex) in order to utilize them to increase allograft tolerance and patient survival. 
Although Li et al. disclose exosomes derived from donor immature dendritic cells that are purified from mouse bone marrow (BM), the reference is silent with respect to the purification of exosomes from blood samples. 
Kordelas et al. teach that “exosomes are released from many cell types and can be enriched from virtually all body fluids including blood plasma, urine and saliva”. Page 971, 1st column. 1st paragraph. Exosomes are non-self-replicating and owing to their small size can be sterilized by filtration. Kordelas et al. treated patients in an individual treatment attempt with an exosome-enriched fraction processed from collected MSC supernatants. The researchers concluded that MSC-derived exosomes may provide a potential new and safe tool to treat therapy refractory GvHD and potentially other inflammation associated diseases.
It would have been prima facie obvious, before the effective filing of the claimed invention, to enrich donor derived microvesicles in blood as taught by Kordelas et al. as a routine design choice that was previously taught by the prior art. Absent evidence to the contrary obtaining exosome enriched fraction from blood samples is deemed obvious. See Kordelas et al. teach that “exosomes are released from many cell types and can be enriched from virtually all body fluids including blood plasma, urine and saliva”. Page 971, 1st column. 1st paragraph. 



Response to Applicant Arguments
7.	Applicant's arguments and amendments filed 9/21/22 have been fully considered but they are not persuasive. 
Applicant contends that the references do not teach first and second blood sampling from a subject that received an allogeneic organ transplant, “wherein the first blood sample is collected within 24 hours,” of the transplant, “wherein the second blood sample is obtained at least 24 hours after the first blood sample is obtained,” and producing fractions enriched in donor-derived microvesicles from the first and second fraction. However, Klass et al. teach (b) purifying a donor organ-derived microvesicle as for example exosomes from the biological sample [0802]-[0804], wherein the donor organ is for example kidney [0808] to allow assessment of a subject for more efficient and economical decisions in treatment [00951] and monitoring therapy selection [01031], which reads on the instant claims 5, 26, 37, and 38 directed to a course of treatment (first and second sampling).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination of Klass et al. (US 2010/0184048, IDS Reference) in view of Mulley et al (Nephrology 2011; 16, 125-133) and further in view of Li et al. (PLOS ONE, Vol.7, issue 8, e44045, pages 1-12, August 2012) and Kordelas et al. (Leukemia, Vol.28, pages 970-973, 2/21/14) makes the claimed invention obvious.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 5, 8, 9, 11, 17, 21-23, 26-27, 37 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 9-11, 15-16, 21, 24, 31, and 66 of copending Application No. 15/767,577. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are drawn to methods of isolating, purifying, or identifying a donor organ derived microvesicle from a biological sample. The instantly claimed method of claims 5, 8, 9, 11, 17, 21-23, 26-27, 37 and 38 are encompassed by application number 15/767,577. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.	Claims 5, 8, 9, 11, 17, 21-23, 26-27, 37 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 21, 22 and 24 of copending Application No. 15/325,466.  
Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are drawn to methods of isolating, purifying, or identifying a donor organ derived microvesicle from a biological sample. The instantly claimed method of claims 5, 8, 9, 11, 17, 21-23, 26-27, 37 and 38 are encompassed by application number 15/325,466. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	Applicant has requested that the rejections under Obvious Double Patenting are held in abeyance until allowable subject matter is found in the pending application. According the rejection is maintained.  

11.	For reasons aforementioned, no claims are allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner 
Art Unit 1642
9/30/22


/LISA V COOK/Primary Examiner, Art Unit 1642